Breese, J. The question in this case is as to the jurisdiction of the Circuit Court of Coles county. The record shows that complainant was a resident of Edgar county when the bill was filed, and the defendant a resident of Hancock county, to which the process was sent from Coles. The domicil of both parties when living together, and at the time of abandonment by defendant, was Coles county. The defendant appeared to the suit and filed his answer, and submitted his defense on the merits. No objection was made to the jurisdiction of the court until after trial and verdict, when a motion was made to dismiss the suit for want of jurisdiction. The Circuit Courts have general jurisdiction of the subject of divorces, and the defendant in this case voluntarily submitted to the jurisdiction over his person. The objection being of a dilatory character, should have been made before trial, by motion or by plea in abatement — answering to the merits, waives the objection. Gillilan v. Gray, 14 Ill. R. 416. The decree is affirmed, with costs. Decree affirmed.